Citation Nr: 1125858	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  05-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying a petition to reopen service connection for a low back disorder. 

The Veteran and his spouse testified at a hearing before RO personnel in              April 2006. Thereafter, a Travel Board hearing was held in February 2010 before the undersigned Veterans Law Judge (VLJ) at the RO in San Antonio, Texas. Transcripts of these proceedings are on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that        the VLJ or RO hearing officer who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ and hearing officer noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ and hearing officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that        he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ and RO hearing officer both complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus far, through a June 2009 Supplemental Statement of the Case (SSOC), the RO appears to have reopened the Veteran's claim based on receipt of new and material evidence. This notwithstanding, the Board must determine in the first instance whether to reopen the RO's previous rating decision denying service connection, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Previously, also, in April 2010, the Board remanded the instant case for further evidentiary development. This matter has since been returned to the Board. 

The Board is granting the Veteran's petition to reopen service connection for a        low back disorder. The underlying claim on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via         the Appeals Management Center (AMC), in Washington, DC. VA will notify            the Veteran if further action is required on his part.


FINDINGS OF FACT

1. By a June 1974 rating decision, the RO denied the Veteran's original claim for service connection for a low back disorder.

2. Since that initial rating decision, additional evidence has been received consisting of the Veteran's service treatment records, which warrant reconsideration of the claim on the merits without first necessitating presentation of new and material evidence.




CONCLUSIONS OF LAW

1. The June 1974 RO rating decision which denied service connection for a              low back disorder became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010);               38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

2. Additional service records since have been received as to require reconsideration of the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a claim for service connection for a low back disability, and remanding the underlying claim on the merits for additional development. Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied as to his petition to reopen is unnecessary at this point pending further development and the readjudication of the underlying claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed,  499 F.3d 1317 (Fed. Cir. 2007). 

Regarding the merits of this case, the Veteran's original claim for service connection for a low back disorder was denied pursuant to a June 1974 RO rating decision. As to what rationale constituted the basis for said denial, this was not expressly stated, as the decision was set forth upon a VA form letter. However,         the Board can extrapolate the likely basis for denial having reviewed the available evidence from then. This much is certain -- a May 1974 private clinical record indicates a diagnosis of "acute lumbar muscle strain," so the preliminary criterion of the existence of a low back disability was met. What appears to be the RO's reason for denying the claim, is the lack of causal nexus evidence demonstrating                in-service incurrence or aggravation of a back disability. Indeed, there is no evidence from prior to June 1974 that helps establish in-service incurrence or aggravation of a low back disorder. Notably, according to pertinent documentation, the Veteran's service treatment records (STRs) were not then available. Thus,              it may be fairly concluded that the RO denied service connection due to the absence of a causal nexus between a low back disorder and the Veteran's military service. The Veteran did not file a timely Notice of Disagreement (NOD) with the               June 1974 rating decision, and hence it became final and binding on the merits.                See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

Moreover, under further applicable law, notwithstanding the provisions of                38 C.F.R. § 3.156(a), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.                38 C.F.R. § 3.156(c)(1). 

Such records covered under section 3.156(c)(1) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 
38 C.F.R. § 3.156(c)(1)(ii). 

On a thorough and comprehensive review of the record as encapsulated within          the Veteran's claims file, the Board ascertains a definitive grounds for reconsideration of this case pursuant to 38 C.F.R. § 3.156(c)(1) on the basis of newly received service treatment records. As such, the claim for service connection may be reconsidered de novo (on the merits) without the Veteran having to first provide "new and material" evidence in furtherance of his petition to reopen.
The means for reconsideration of this case becomes apparent on more close evaluation of the history of obtaining STRs. Originally, when the Veteran's claim was decided in June 1974, there was documentation on file that a records search with the appropriate service department had not located his STRs. This was obviously a factor in the 1974 decision denying benefits. At present, however, there is a folder marked "STRs" in the claims file, which indeed contains the Veteran's complete STRs. The Board has every reason to believe this folder was procured after 1974 (given that while not date stamped, the envelope itself is designated as VA-Form 21-4582, revised in "July 2003"). Moreover, the STRs include a February 1972 clinical record entry denoting treatment for lower back pain. Thus, these medical records are not only new evidence, but also relevant to the matter at hand of service connection for a low back disorder, as they tend to help establish the element of a causal nexus to service. Accordingly, based upon the STRs obtained, reconsideration of the Veteran's claim on the merits is in order. Again, as stated, this also obviates the requirement that the Veteran present initially present "new and material" evidence to reopen his previously denied claim. 

Meanwhile, because further development of the evidence is indicated, a final disposition of the underlying claim on the merits is reserved pending completion of the development requested below.


ORDER

The petition to reopen the claim for service connection for a low back disorder            is granted.








REMAND

The Board remands the underlying claim for service connection for a low back disorder for further development, and readjudication on the merits.

Under VA's duty to assist in the development of a claim, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide that claim. See 38 U.S.C.A.             § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010). 

Equally important is the need to provide a VA medical opinion, where warranted, which sufficiently addresses the essential factual questions presented. When VA undertakes the effort to provide an examination for a service connection claim,   even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. See Daves v. Nicholson, 21 Vet. App. 46 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In this case, the Veteran's STRs reflect a February 1972 entry denoting clinical evaluation for lower back pain. There is no indication of any follow-up consultation. 

Following service discharge, a May 1974 private clinical record indicates                 the Veteran had sustained a sudden lower back injury four days previously, but also had a past history of a back injury three years ago in the Army. The diagnosis given was of acute lumbar muscle pain and strain. 

More recently, in May 2009 the Veteran underwent a VA Compensation and Pension examination of the spine. He reported having sustained a back injury            in 1972 during service while helping pick up at 500-pound radar unit. He further described a 1975 injury in his employment as a tire changer requiring a hospital admission and traction for back pain. After a physical examination and review of medical history, the VA examiner diagnosed arthritis with multilevel bulges and stenosis. The examiner further expressed the opinion that the Veteran's back condition was not caused by or a result of injury during service. The stated rationale was that "acute injury in 1975 is more likely to be the initiating factor, more so than the one in-service injury in 1972."  

The foregoing medical opinion, while directly addressing the subject of medical nexus, does not provide a thorough and informed rationale to warrant acceptance of the conclusion stated therein. The VA examiner states that the 1975 post-service injury is the more likely cause of current disability than 1972 in-service injury,          but never explains why this is the case. The Veteran's 1972 reported injury must receive due consideration in the determination on medical nexus, even if not directly documented anywhere in the record. 

The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). See, too, Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Therefore, the Board sends this case back to the May 2009 examiner for a supplemental opinion that more definitively resolves the issue of the etiology of a low back disability. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should return the claims folder to        the VA examiner who conducted the VA orthopedic examination of May 2009, and request another supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to again opine        as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbar spine arthritis with multilevel bulges and stenosis is etiologically related to service, taking into account all pertinent documented in-service treatment, as well as          the Veteran's own competent description of relevant           in-service injury. The VA examiner is reminded of the need to provide a complete and thorough rationale for  all conclusions reached, to include with regard to the significance, if any, of a post-service back injury as compared to in-service injury as the likely cause of current pathology (i.e., through explanation of why one or the other injury is the more likely cause of current disability). 

Provided that the May 2009 examiner is not available,    or is no longer employed by VA, schedule the Veteran  for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


